Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 13
b.	Pending: 1-22
Claims 1 and 13 have been amended and claims 8-12 have been withdrawn without traverse.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 3/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 13-14, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of Shin et al. (US 20190348107).


Regarding independent claim 1, Kang discloses a memory (Figs. 1-13 and Fig. 3 shows memory array 480) comprising: 
multiple rows each coupled to multiple memory cells (Fig. 13 shows rows of array where each row is connected to multiple cells); 
a target row classification circuit (Fig. 3 shows blocks 100 and 460 that constitutes target row classification circuit) suitable for classifying, as a target row, a row, among the multiple rows, that is susceptible to data loss as a result of activity of an adjacent row (Fig. 1 along with [0030] describes hammer refresh operation to activate a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently. That means determination of rows which are prone to data loss is inherently present); and 
a target row signal generation circuit (Figs. 4-6 shows detail circuit diagram to generate signals REN1 and REN2) suitable for starting activating a target row active signal for activating the target row in response to a precharge command and activating a target row precharge signal for precharging the target row after the target row active signal is activated (Figs. 1, 10 and [0029]-[0030] describes generating two commands: 1) active command “ACT” to access memory and 2) precharge command “PRE” for hammer refresh of adjacent rows of memory. Fig. 3 shows 
Further Shin teaches wherein the target row is activated by the target row active signal after the precharge command is applied to the memory, and the target row is precharged by the target row precharge signal after the target row is activated (Figs. 3, 13 along with [0047], [0060]-[0061] and [0087] describes a precharge signal IPRE, a refresh signal IREF. Whenever the hammer wordline (e.g., the middle wordline WLs) is accessed, the hammer wordline WLs is enabled and precharged. And minimum number of clock cycles between a row active command and a precharge command, tRT represents an activation time interval of the retiming signal RTM, that is, an output time interval of the retimer 381, and tPR represents a time interval of processing one access address by the storage controller 341).


Regarding claim 2, Kang and Shin together disclose all the elements of claim 1 as above and through Kang further the target row signal generation circuit (Figs. 4-6) comprises: 
a counter (Fig. 4 shows refresh counter 120 and address generator 130) suitable for counting a number of active commands applied (Figs.11-12 along with [0109]-[0111] further elaborates that each of the storage units SU1.about.SUk may include a corresponding one of address registers AREG1.about.AREGk and one of count registers CREG1.about.CREGk. A count value stored in a first count register (one of the count registers CREG1.about.CREGk) may be incremented each time an access operation is performed on a row identified by the row address stored in the address 
a signal generator suitable for sequentially activating the target row active signal and the target row precharge signal when the precharge command is applied, when a count result of the counter is greater than or equal to a threshold ([0111] describes the hammer address MXADD may be determined to be accessed intensively or frequently when the count value stored in one of the count registers CREG1.about.CREGk exceeds a certain threshold value).

Regarding claim 4, Kang and Shin together disclose all the elements of claim 1 as above and through Kang further the target row signal generation circuit comprises a signal generator suitable for sequentially activating the target row active signal and the target row precharge signal when a flag signal is activated when the precharge command is applied (Fig. 9 along with [0066] and [0069] describes generating two signals REN1 and REN2 based on flag signal HFLG).

Regarding claim 6, Kang and Shin together disclose all the elements of claim 1 as above and through Kang further the target row is activated 

Regarding claim 7, Kang and Shin together disclose all the elements of claim 1 as above and through Kang further the activity of the adjacent row is that the adjacent row has been excessively activated ([0030] describes that access operation may include activating a row or a wordline of the memory device corresponding to a row address signal for a read operation or a write operation. The hammer refresh operation may include activating a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently).

Regarding independent claim 13, Kang discloses a memory system (Figs. 1-13) comprising: 
a memory comprising multiple rows each coupled to multiple memory cells (Fig. 13 shows rows of array where each row is connected to multiple 
a memory controller (Fig. 2 shows memory controller 200) suitable for applying the precharge command to the memory (Fig. 1 shows precharge command “PRE”),
Further Shin teaches wherein the target row is activated by the target row active signal after the precharge command is applied to the memory from the memory controller, and the target row is precharged by the target row precharge signal after the target row is activated (Figs. 3, 13 along with [0047], [0060]-[0061] and [0087] describes a precharge signal IPRE, a refresh signal IREF. Whenever the hammer wordline (e.g., the middle wordline WLs) is accessed, the hammer wordline WLs is enabled and precharged. And minimum number of clock cycles between a row active command and a precharge command, tRT represents an activation time interval of the retiming signal RTM, that is, an output time interval of the retimer 381, and tPR represents a time interval of processing one access address by the storage controller 341).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Shin to Kang such 

Regarding claim 14, Kang and Shin together disclose all the elements of claim 13 as above and through Kang further the target row signal generation circuit (Figs. 4-6) comprises: 
a counter (Fig. 4 shows refresh counter 120 and address generator 130) suitable for counting the number of active commands applied by the memory controller (Figs.11-12 along with [0109]-[0111] further elaborates that each of the storage units SU1.about.SUk may include a corresponding one of address registers AREG1.about.AREGk and one of count registers CREG1.about.CREGk. A count value stored in a first count register (one of the count registers CREG1.about.CREGk) may be incremented each time an access operation is performed on a row identified by the row address 
a signal generator suitable for sequentially activating the target row active signal and the target row precharge signal when the precharge command is applied, when a count result of the counter is greater than or equal to a threshold ([0111] describes the hammer address MXADD may be determined to be accessed intensively or frequently when the count value stored in one of the count registers CREG1.about.CREGk exceeds a certain threshold value).

Regarding claim 16, Kang and Shin together disclose all the elements of claim 13 as above and through Kang further the memory controller comprises a counter suitable for counting the number of active commands applied to the memory, and the memory controller activates a flag signal when a result of the counting of the counter is greater than or equal to a threshold and transmits the activated flag signal to the memory, along with the application of the precharge command to the memory ([0111] describes the hammer address MXADD may be determined to be accessed intensively or frequently when the count value stored in one of the count registers CREG1.about.CREGk exceeds a certain threshold value).


Regarding claim 19, Kang and Shin together disclose all the elements of claim 13 as above and through Kang further the target row is activated when the target row active signal is activated, and the target row is precharged when the target row precharge signal is activated ([0081] describes that after the row active time tRAS from time point t1, the memory device 400 receives a precharge command PRE from the memory controller 200, and the access operation and the hammer refresh operation for the enabled rows AA1 and RA1 end).

Regarding claim 20, Kang and Shin together disclose all the elements of claim 13 as above and through Kang further the activity of the adjacent row is that the adjacent row has been excessively activated ([0030] 

Regarding claim 21, Kang and Shin together disclose all the elements of claim 14 as above and through Kang further the memory controller applies a subsequent command to the memory after waiting for time taken for the memory to perform the precharge operation, an operation of activating the target row, and an operation of precharging the target row, after the precharge command is applied ([0083] describes a second row active time tRAS, the memory device 400 receives another active command ACT from the memory controller 200).

Regarding claim 22, Kang and Shin together disclose all the elements of claim 16 as above and through Kang further the memory controller applies a subsequent command to the memory after waiting for a first time when the flag signal is activated and transmitted to the memory along with the precharge command, and applies a subsequent command to the .


Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of Shin et al. (US 20190348107) and Choi (US 20040233756).

Regarding claim 3, Kang and Shin together disclose all the elements of claim 2 as above but they do not explicitly disclose the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated.
However Choi teaches the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated ([0058] describes the same concept of resetting counter after signals are sequentially activated).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified 

Regarding claim 15, Kang and Shin together disclose all the elements of claim 14 as above but they do not explicitly disclose the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated.
However Choi teaches the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated ([0058] describes the same concept of resetting counter after signals are sequentially activated).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Kang such that the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated in the same field of refreshing operation as taught by Choi ([0026]).

s 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of Shin et al. (US 20190348107) and Terada et al. (US 20150006836).

Regarding claim 5, Kang and Shin together disclose all the elements of claim 4 as above but they do not disclose the flag signal is a specific bit signal of multi-bit signals in an address.
However Terada teaches the flag signal is a specific bit signal of multi-bit signals in an address (Fig. 18 and [0117] describes flag bit is provided within address).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Terada to modified Kang such that the flag signal is a specific bit signal of multi-bit signals in an address so that a storage area necessary for the flags can be reduced as taught by Terada ([0119]).

Regarding claim 18, Kang and Shin together disclose all the elements of claim 17 as above but they do not disclose the flag signal is a specific bit signal of multi-bit signals in an address.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Terada to modified Kang such that the flag signal is a specific bit signal of multi-bit signals in an address so that a storage area necessary for the flags can be reduced as taught by Terada ([0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/15/2022